Exhibit 10.13

 

Letter Agreement with KPMG, LLP

 

March 22, 2006

 

Western Sizzlin Corporation

1338 Plantation Road

Roanoke, VA  24012

 

Attention: Mr. James C. Verney, President and Chief Executive Officer

 

Western Sizzlin Corporation and subsidiaries (the “Company”) has requested that
we consent to the incorporation by reference of our report on the Company’s
consolidated balance sheet as of December 31, 2003, and the related consolidated
statements of operations, stockholders’ equity and cash flows for each of the
years ended December 31, 2003 and 2002 in the Annual Report on Form 10-K for the
year ended December 31, 2004, which serves to update Registration Statement No.
333-67641 on Form S-8 and Registration Statement No. 333-118934 on Form S-8,
previously filed by the Company under the Securities Act of 1933.

 

By agreeing to the terms of this letter, you agree to indemnify KPMG LLP (KPMG)
from certain risks inherent in incorporating by reference our audit report on
the Company’s consolidated balance sheet as of December 31, 2003, and the
related consolidated statements of operations, stockholders’ equity and cash
flows for each of the years ended December 31, 2003 and 2002 in the Annual
Report on Form 10-K for the year ended December 31, 2004, which serves to update
Registration Statement No. 333-67641on Form S-8 and Registration Statement No.
333-118934 on Form S-8, previously filed by the Company under the Securities Act
of 1933. Specifically, you agree to indemnify and hold KPMG harmless against and
from any and all legal costs and expenses (including reasonable fees and
expenses of attorneys, experts and consultants) which we may incur in connection
with our successful defense of any legal action or proceeding that may arise as
a result of our consent to the incorporation by reference of our report on the
Company’s consolidated balance sheet as of December 31, 2003, and the related
consolidated statements of operations, stockholders’ equity and cash flows for
each of the years ended December 31, 2003 and 2002 in the Annual Report on Form
10-K for the year ended December 31, 2004, which serves to update Registration
Statement No. 333-67641 on Form S-8 and Registration Statement No. 333-118934 on
Form S-8, previously filed by the Company under the Securities Act of 1933,
whether brought under the federal securities laws or other statutes, state
statute, or common law, or otherwise. In the event KPMG incurs legal costs or
expenses indemnified hereunder, you agree to reimburse KPMG for those costs as
incurred on a monthly basis. KPMG shall not be indemnified, and shall refund to
you, any amounts paid to it pursuant to this indemnification in the event there
is court adjudication that we are guilty of professional malpractice, or in the
event that KPMG becomes liable for any part of the plaintiff’s damages by virtue
of settlement. In the event KPMG is requested pursuant to subpoena or other
legal process to produce its documents relating to the Company in judicial or
administrative proceedings to which KPMG is not a party, the Company shall
reimburse KPMG at standard billing rates for its professional time and expenses,
including reasonable attorney’s fees, incurred in responding to such requests.

 

Please indicate your acceptance of these terms by signing and returning a copy
of this letter to me.

 

Very truly yours,

 

KPMG LLP

 

/s/ T. Douglas McQuade

 

Managing Partner


 

 

1

--------------------------------------------------------------------------------


 

cc:         Ms. Robyn B. Mabe
Chief Financial Officer
Western Sizzlin Corporation

 

ACCEPTED:

 

WESTERN SIZZLIN CORPORATION

 

/s/ James C. Verney

 

Authorized Signature

 

 

 

 James C. Verney

 

President & Chief Executive Officer

 

 

 

 March 23, 2006

 

Date

 

 

2

--------------------------------------------------------------------------------